Dismissed and Opinion filed March 6, 2003








 
Dismissed and Opinion filed March 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01222-CR
____________
 
MICHAEL SCOTT NUNN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the County Criminal Court at Law No. 8
Harris County, Texas
Trial
Court Cause No. 1127173
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court. 
See Tex. R. App. P.
42.2.  Because this Court has not
delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 




Judgment rendered and Opinion filed
March 6, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do not publish ‑ Tex. R. App. P. 47.2(b).